Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 36-43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022 & 6/24/2022.
Applicant’s election without traverse of Group I, Species 1a, 2b (claims 21-35) in the reply filed on 3/24/2022 and 6/24/2022 is acknowledged.

Examiner notes that Applicant indicated claims 21, 23-24, 27-28, 32-32, & 35 were to be examined, and claims 22, 25-26, 29-31, 33-34 to be withdrawn in the response dated 6/24/2022.  Upon further review, it appears to Examiner that claims 22, 25-26, 29-31, 33-34 also appear to be read upon by the elected species (Applicant’s Figures 1-2, & 8).  
Claims 21-35 will be examined on the merits.  If Applicant disagrees with claims 21-35 reading upon the elected species, Examiner requires further clarification.  

Claim Objections
Claim 23 objected to because of the following informalities:  on line 2, “is sized to” should be removed.  Appropriate correction is required.
Claim 26 objected to because of the following informalities:  “revolutions/minute” should be “RPM”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “loading unit” in claim 21, “washing apparatus” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “loading unit” under 112(f) interpretation to correspond with the following structure: a rack (see Applicant’s specification, [0026]).

Examiner has interpreted “washing apparatus” under 112(f) interpretation to correspond with the following structure: spray arms (see Applicant’s specification, [0044]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23-26, 28, 32-33, 35, the phrase "in particular”/”particularly”/”preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 24 & 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claims 24 & 27 refer to various programs or runtime sub-segments but don’t actually claim the controller responsible for carrying out these programs/sub-segments. 
Claim 24 recites “during a start segment of a drying cycle of the washing cycle terminating the washing cycle”.  Examiner requires clarification to this limitation.  Is the drying cycle part of the washing cycle or a distinct cycle? If the drying cycle is part of the washing cycle, then a “start segment” of the drying cycle would not appear to terminate the washing cycle.  
The term “approximately” in claims 29 & 31 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 34 recites “to operate the fan wheel for a predefined time period not only for the blow-off operating phase of a washing cycle of a dishwashing program to be performed but also to move air in a further process phase of the washing cycle and/or for a process step outside the washing cycle”.  This must be rephrased more clearly (e.g. remove “not only” phrasing).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24, 28-31, 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 20090158928, “Wu”).
Wu teaches a dishwasher comprising:

For Claim 21:
A household dishwasher, comprising: 
a dishwasher cavity defining a treatment chamber (see Figure 7, tank 145, chamber 149).  If argued regarding these being two chambers, Examiner cites below regarding making integral; 
a loading unit accommodated in the treatment chamber for holding items to be washed (see Figure 7, racks 146.  refer to lower rack 146).  Examiner interprets the lower rack 146 as reading on the “upper rack”, as only a single rack is claimed; 
a washing apparatus configured to apply washing liquid to the treatment chamber (see Figure 7, spray arms 149.  [0036]).  Examiner notes that “149” appears to designate both the spray arms and the chamber; and 
a fan wheel mounted in the treatment chamber above the loading unit for rotation in a blow-off operating phase such that the fan wheel draws in air from the treatment chamber, accelerates and moves the air forward and downward as an air flow in the treatment chamber, with the air flow striking a blow-off region at a top of the loading unit and blowing off washing liquid from atop the items being washed (see Figure 7, outlet 151, louvers 151*, fan 152).  Examiner considers the air driven by fan 152 through outlet 151 would at least partially be directed downwards by the louvers 151* towards the lower rack 146.  

If argument is directed to tank 145 and chamber 149 being “separate” chambers, Examiner cites case law regarding making integral (see MPEP 2144, “Making Integral”).  
Examiner notes that Applicant discloses a cage/touch guard separating the fan wheels from the remainder of the treatment chamber but still considers the fan wheel to be in the chamber (see Applicant’s Figures 1-2, treatment chamber BR, touch guard BSU, fan wheels LR1-LR4).  Examiner compares how Wu’s barrier between tank 145 and chamber 149 is also using similarly using louvers 150* & 151*, such that Examiner considers a conjoined tank 145 and chamber 149 as fairly reading on the treatment chamber.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wu and more particularly for tank 145 and chamber 149 to be made integral because said modification is the act of making integral.

Modified Wu teaches claim 21.
Modified Wu also teaches the following:

For Claim 22:
The household dishwasher of claim 21, wherein the loading unit includes an upper rack, said fan wheel being provided in the treatment chamber above the upper rack (see Figure 7, racks 146.  refer to lower rack 146).

For Claim 23:
The household dishwasher of claim 21, wherein the blow-off region at the top of the loading unit is sized to corresponds to at least 10%, in particular between 20% and 100%, preferably between 20% and 25%, particularly preferably around 25%, of an overall top holding surface of the loading unit (refer to claim 21 rejection).

For Claim 24:
The household dishwasher of claim 21, wherein the blow-off operating phase is performed after the washing apparatus has applied the washing liquid to the treatment chamber in a liquid-conducting washing sub-cycle, in particular a last liquid-conducting washing sub-cycle, of a washing cycle of a dishwashing program to be performed, in particular during an end segment of the liquid-conducting washing sub-cycle and/or during a start segment of a drying cycle of the washing cycle terminating the washing cycle (refer to 112(b) rejections regarding controller and the drying cycle being distinct from the washing cycle.  see [0036]).

For Claim 28:
The household dishwasher of claim 21, wherein the fan wheel is configured as an axial fan, in particular as a propeller or impeller (see Figure 7, fan 152).

For Claim 29:
The household dishwasher of claim 21, wherein the fan wheel is configured as an axial fan having multiple blades, each of the blades having a radial length, which corresponds to approximately half a cross-sectional width of the blow-off region (see Figure 7, fan 152).

For Claim 30:
The household dishwasher of claim 29, wherein the axial fan has two blades arranged in 180° offset relationship (see Figure 7, fan 152).

For Claim 31:
The household dishwasher of claim 21, wherein the fan wheel is arranged above each of the four quadrants of an approximately rectangular layout of a holding surface of the loading unit (see Figure 7, rack 146, fan 152.  refer to lower rack 146).  The fan 152 is arranged above the lower rack 146.  

For Claim 33:
The household dishwasher of claim 21, further comprising a framework, in particular a cutlery drawer, configured to support the fan wheel (see Figure 7, fan 152, motor 153, chamber 149).  Fan 152 would have to be supported by some form of fastening arrangement in chamber 149.  Examiner considers motor 153 or a basic attachment base flange (e.g. ears using screws) would read on said limitation without further detail regarding the framework.    

For Claim 34:
The household dishwasher of claim 32, further comprising a controller configured to switch on the drive of the fan wheel and to operate the fan wheel for a predefined time period not only for the blow-off operating phase of a washing cycle of a dishwashing program to be performed but also to move air in a further process phase of the washing cycle and/or for a process step outside the washing cycle (see [0036].  Refer to “controls” and the various cycles, such as the wash, rinse, and drying cycles).  Examiner notes that Wu describes “dry cycles” such that one dry cycle (or a portion of a single dry cycle) can be interpreted as reading on the blow-off operating phase of a washing cycle, and the other dry cycle (or remaining portion of a single dry cycle) can read on the process step outside the washing cycle.  The claim language does not appear to clearly distinguish/differentiate the two, and Examiner cannot infer limitations from the specification into the claim language.    

For Claim 35:
The household dishwasher of claim 21, further comprising a touch guard, in particular a cage or protective grille, provided for the fan wheel, in particular on an air inlet opening and/or air outlet opening of the fan wheel (see Figure 7, louvers 151’).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25-26, & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20090158928, “Wu”) as applied to claim 21 above, and further in view of Lutz et al. (WO 2016071154, “Lutz”).  Examiner refers to US 20170311771 as an English translation of Lutz.
Wu teaches claim 21.
Wu teaches the following of claim 25 except where underlined:

For Claim 25:
The household dishwasher of claim 21, further comprising an electric drive motor configured to drive the fan wheel in the blow-off operating phase such that the air flow generated by the fan wheel strikes the blow-off region with an advance speed of at least 5 m/sec, in particular between 8 m/sec and 20 m/sec, preferably between 9 m/sec and 15 m/sec (see Figure 7, motor 153).  

Regarding the motor being electrical, Examiner considers this well-known in the dishwashing arts and refers to Lutz (see Lutz’s [0017]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wu and more particularly for motor 153 to be electrical because electrical motors for fans are conventional in the art in view of Lutz.  

Regarding the fan speed, Examiner considers it would be well-known to one of ordinary skill in the art to tamper with fan speed and air velocity/flow rate and again refers to Lutz, who teaches using different volumes and air speeds allow for different regions/zones to be reached by the air flow (see Lutz’s [0007]-[0010], [0014]-[0021], [0061]-[0063]) (see MPEP 2144.05, “Routine Optimization”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wu and more particularly to tamper with air speed because Lutz teaches volume/speed of the air can allow for different regions/zones to be reached by the air flow.  

Modified Wu is also considered to teach the following:

For Claim 26:
The household dishwasher of claim 21, further comprising a drive configured to rotate the fan wheel in the blow-off operating phase with a target speed of at least 5000 revolutions/minute, in particular with a target speed between 5000 revolutions/minute and 10000 revolutions/minute, preferably between 6000 revolutions/minute and 8000 revolutions/minute (refer to claim 25 regarding routine optimization).

For Claim 32:
The household dishwasher of claim 21, further comprising an electric motor, in particular a brushless and/or washing water-resistant electric motor, operably connected to the fan wheel as a drive (refer to claim 25 rejection).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20090158928, “Wu”) as applied to claim 21 above.  
Wu teaches claim 21.
Examiner requires clarification to claim 27 but notes case law regarding duplication of parts:

For Claim 27:
The household dishwasher of claim 21, further comprising a plurality of said fan wheel arranged in the treatment chamber and driven in a rotating manner in their blow-off operating phase individually one after the other during runtime sub-segments assigned selectively to the fan wheels (refer to 112(b) rejection above regarding the controller).  Examiner considers duplication of parts would teach using multiple fans (see MPEP 2144.04, “Duplication of Parts”).  Examiner notes that the “runtime sub-segments” do not appear to be positively recited of the claimed invention and appears to be intended use/application.  Examiner requires clarification to the claim language as to whether Applicant is intending to: 1) claim the actual runtime sub-segments, which would necessitate a program/controller, or 2) simply requiring that the two fans are capable of operating independently/individually of each other.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Hintz et al. (US 20140170954) teaches a dishwasher with a self-sealing vent fan (see Figures 2-5, 12-17).  Robert et al. (US 20090114252) teaches an apparatus for drying objects (see Figures 1-5, baffle assembly 80, impeller 104).  Berner et al. (US 20080264458) teaches a dishwasher with a fan (see Figure 4, distributor fan 106).  Gaus et al. (US 20130180553) teaches a dishwasher with an impeller (see Figures 1-2, radial blower 50, impeller 62).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718